Citation Nr: 1409871	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for type II diabetes mellitus.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was notified by VA in a March 2012 letter and in a July 2013 statement of the case (SOC) of the steps to take if he wished to have a representative assist him in the current appeal.  A fee agreement was executed for a private attorney in October 2008.  This agreement was specifically limited to the issues listed therein which did not include the claim for service connection for type II diabetes mellitus.  Because the Veteran has not since notified the Board of any authorized representation for his diabetes claim, the Board will conclude that the Veteran is currently unrepresented in the instant appeal.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

[The issue of entitlement to service connection for circulatory problems of the feet and legs is addressed in a separate decision.]


FINDING OF FACT

Type II diabetes mellitus was not incurred in service or in the first post-service year, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service.



CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if any) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

No notice letter was provided to the Veteran regarding what evidence and information was necessary to substantiate a diabetes claim.  However, his argument is, in essence, that his circulatory problems in service were the initial manifestations of diabetes.  See October 2009 Appellant's Reply Brief to the Court (Reply Brief).  In this regard, he has received a VCAA notice letter, in November 2003, pertaining to the claim for entitlement to service connection for circulatory problems of the legs.  Regardless, the Board finds that it may proceed with a decision regarding this issue based on the Veteran's written statements.  Specifically, both his October 2004 substantive appeal and his October 2009 Reply Brief revealed his awareness of the elements of a claim for service connection.  See Reply Brief at 6-7.  The Board finds that the content of these statements demonstrates that he had actual knowledge of the need to show an event in service, a current disability, and a causal relationship between the two.  Further, the Reply Brief addresses "presumptive service connection for a primary diabetic condition."  Thus, an absence of VCAA notice is not prejudicial to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that any defect in notice was cured by actual knowledge on the part of the appellant).  As service connection is being denied in the instant decision, the disability rating and effective date criteria are moot.  

The Veteran has had ample opportunity to respond/supplement the record.  The July 2013 SOC explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of pertinent laws and regulations.  Furthermore, he has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO afforded him a pertinent VA examination for diabetes mellitus in September 2011 (located in Virtual VA), but did not arrange for a medical opinion in this case because such was not warranted.  Regardless, a November 2003 VA examiner provided a medical opinion that does not support the claim.  Absent any competent evidence indicating that the Veteran's type II diabetes mellitus may have been associated with his service, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for type II diabetes mellitus, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include diabetes mellitus) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for diabetes mellitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran alleges that his current type II diabetes mellitus began in service and has continued to the present.  Specifically, he argues that he had circulatory problems of the feet and legs in service which constituted the initial manifestation of diabetes in service.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of type II diabetes mellitus.  While a March 1959 service treatment record does note "valgus ankles and some changes in feet suggestive of poor circulation (i.e. strong family history of coronary artery disease, cool feet, diminished pulses, rapid blanching of feet on elevation)," there is no evidence to indicate that such symptoms constituted a manifestation of diabetes.  The May 1960 separation examination reports normal clinical findings for the endocrine system and a negative sugar reading.

Post-service treatment records reflect that the Veteran was first diagnosed with type II diabetes mellitus in 1985 (i.e., 25 years after his service discharge), as noted by a September 2001 VA treatment record.  May 1993 private treatment records also note treatment for type II diabetes mellitus.  Subsequent VA treatment records (located in the claims file and Virtual VA) document his ongoing treatment for type II diabetes mellitus.  At a September 2011 VA diabetes examination (located in Virtual VA), the examiner noted that the Veteran was diagnosed with diabetes in 1985 "which is 20 years after his [service] discharge in 1960."

The evidence shows that the Veteran has a current diagnosis of type II diabetes mellitus.  His service treatment records do not report any complaints, findings, diagnosis, or treatment of type II diabetes mellitus, and the May 1960 separation examination reports normal clinical findings for the endocrine system and a negative sugar reading.  While his service treatment records include a finding in March 1959 which was noted to be suggestive of poor circulation, in November 2003, a VA physician reviewed the evidence of record to determine if the Veteran's circulatory problems of the feet and legs were incurred in or otherwise causally related to service.  The physician noted that the records indicated "off-and-on [findings] of decreased pulses in the lower extremities," but emphasized that "more recent records do show that there is still the presence of pulses by palpation in the lower extremities, though they may not be normal."  The physician stated that, "Given all the information of review, it is far more likely than not, that the present symptoms, as related to peripheral vascular disease [PVD], are secondary to his diabetes and his age than to any pathology that may have been present while in the service."  Significantly, with respect to whether these current, diabetic symptoms were related to service, the examiner stated that the fact that the Veteran had a normal exam in 1977, approximately 17 years after his being released from the service, added credence to the fact that "any pathology present had primarily occurred within the last 20 years rather than in the preceding 20 years."

The first evidence of record documenting a diagnosis of type II diabetes mellitus is noted in a post-service September 2011 VA treatment record to be in 1985; such diagnosis was rendered approximately 25 years after his discharge from service.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

Furthermore, there is no competent evidence in the record to suggest that the Veteran's current type II diabetes mellitus is related to his service, to include the single finding in service suggesting poor circulation.  The Veteran argues that because his current circulatory issues were attributed to diabetes in the 2003 VA examination, service connection for diabetes is warranted.  However, the preponderance of the evidence is against a finding that the Veteran's diabetes, including any circulatory problems related thereto, are linked to a sole record in service suggestive of poor circulation.  In fact, the medical evidence indicates otherwise.  As noted above, the VA examiners clearly reported that the Veteran's diabetes began many years (at least 20) after service and that his diabetes/diabetic symptoms are unrelated to "any pathology that may have been present while in the service."  There is no medical opinion to the contrary.  The Veteran's own opinions regarding the etiology of his diabetes (relating such to his service, and in particular to the circulatory symptoms noted therein) is not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence.  Furthermore, the question of the etiology of diabetes is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Consequently, service connection for type II diabetes mellitus on the basis that such became manifest in service and persisted since that time is not warranted.  See 38 C.F.R. §  3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for type II diabetes mellitus.  Hence, the appeal in this matter must be denied.


ORDER

Service connection for type II diabetes mellitus is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


